Order of Suspension from Practice of Law
Upon the petition of the Practice of Law Committee of the State Bar Association for an order suspending Manley F. Boozier as an attorney at law, or otherwise disciplining him in accordance with Supreme Court Eule XXI (222 Minn, xxxix), and
Whereas the verified petition and accusation on file with this court charge that said Boozier has been guilty of serious acts of professional misconduct which, if true, disqualify him as an attorney at law, and
Whereas this court on December 15, 1955, issued an order providing that a copy of such order, together with a copy of said petition and accusation, be forthwith served upon the said Manley F. Boozier wherever he may be found, within or without the State of Minnesota, in a manner provided for in Eule XXI, and further providing that the said Manley F. Boozier plead or file his answer in duplicate to the said petition and accusation in the office of the clerk of this court in the State Capitol in the city of St. Paul, Minnesota, and serve a copy thereof upon the attorney for the petitioner at his office in the city of St. Paul within eight days after the service of such order, petition, and accusation, and
Whereas it appears by the affidavit of petitioner’s attorney, and by the return of the sheriff of Eamsey County, Minnesota (being the county wherein Boozier last resided and practiced law), that the said Manley F. Boozier, after due and diligent search, cannot be found, and whereas said affidavit and return are on file herein,
It Is Hereby Ordered, Pursuant to Eule XXI, that said Manley F. Boozier be suspended as an attorney and officer of this and of all other Minnesota courts, and that said suspension shall remain in effect until the further order of this court, and
*580Dated July 18, 1956.
It Is Further Ordered, That a copy of this order be mailed to every district judge in the State of Minnesota.
BY THE COURT
William P. Murphy
Associate Justice